Citation Nr: 9925873	
Decision Date: 09/10/99    Archive Date: 09/21/99

DOCKET NO.  98-19 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for the residuals of a 
fracture, L3-4, spinal stenosis, L4-5, with radiculopathy (a 
low back disability), currently evaluated as 20 percent 
disabling.  

2.  Entitlement to an increased rating for the residuals of a 
fracture of the right os calcis and osteoarthritis (a right 
foot disability), currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased rating for the residuals of a 
fracture of the left os calcis, postoperative fusion (a left 
foot disability), currently evaluated as 10 percent 
disabling.

4.  Entitlement to an increased rating for left leg deep vein 
thrombophlebitis, currently evaluated as 10 percent 
disabling.  



REPRESENTATION

Appellant represented by:	Peter Drummond, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1971.  

This matter came before the Board of Veterans' Appeals 
(Board) from a February 1997 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois that denied the veteran increased ratings for his 
service-connected low back, right foot, and left foot 
disabilities, and for his service-connected left leg deep 
vein thrombophlebitis.  A notice of disagreement was received 
in June 1997.  A statement of the case was issued in July 
1997.  A substantive appeal was received from the veteran in 
August 1997.  A hearing was held at the RO in St. Louis, 
Missouri in May 1998 and before a member of the Board at the 
RO in Chicago, Illinois in October 1998. 

The claim for entitlement to an increased rating for the 
service-connected left leg deep vein thrombophlebitis will be 
addressed in the REMAND which follows this decision.  

FINDINGS OF FACT

1.  The veteran's low back disability is primarily manifested 
by some pain on motion, a moderate limitation of motion, and 
deformity of the L3 vertebral body.

2.  The veteran's right foot disability is manifested by pain 
and some limitation of motion.  

3.  The veteran's left foot disability is manifested by pain 
and some limitation of motion.  


CONCLUSIONS OF LAW

1.  A 30 percent, but no higher, rating is warranted for the 
veteran's service connected low back disability. 38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.71a, 
Diagnostic Codes 5285, 5292, 5293 (1998).

2.  A rating in excess of 10 percent for the service-
connected right foot disability is not warranted.  
38 U.S.C.A. §§ 1155, 5110 (West 1991); 38 C.F.R. §§ 3.400, 
4.71a, Diagnostic Codes 5010, 5271, 5273, 5284 (1998).

3.  A rating in excess of 10 percent for the service-
connected left foot disability is not warranted.  38 U.S.C.A. 
§§ 1155, 5110 (West 1991); 38 C.F.R. §§ 3.400, 4.71a, 
Diagnostic Codes 5010, 5271, 5273, 5284 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service connection for low back, right foot, and left foot 
disabilities was established by the RO in a June 1971 
decision, based on the veteran's service medical records 
which showed that in July 1969 he fractured his right and 
left os calcis when he fell from a wall while in Vietnam, and 
that he sustained a L3-4 compression fracture in an 
automobile accident in November 1969.  

A contemporaneous VA examination revealed that there was some 
decrease in lumbar lordosis, that the veteran could bend 
forward and come within three inches of touching his toes, 
and that he could bend laterally 35 degrees.  Examination of 
the left ankle revealed slight limitation of inversion and 
eversion, while the right ankle was normal at the site of the 
fracture.  The veteran also noted that he underwent a spinal 
fusion in February 1970 and a left subtalar fusion in 
September 1970 (records of these alleged procedures are not 
in the claims folder).  The report of this examination also 
reflects that the veteran was able to dorsiflex each ankle to 
25 degrees, and plantar flex the right and left ankles to 45 
and 35 degrees, respectively.  

Based on these findings, the RO assigned disability 
evaluations of 10, 10, and noncompensable for the low back 
disability, left foot disability, and right foot disability, 
respectively.  In a January 1972 decision, the Board 
increased the evaluations for the low back disability and 
right foot disability to 20 and 10 percent, respectively.  

In February 1982, the RO reduced the evaluation for the 
service-connected low back disability to 10 percent 
disabling, based chiefly on the report of a December 1981 VA 
examination which noted, among other things, that the 
veteran's vertebral alignment was normal, that there was no 
paraspinal spasm, and that the veteran was able to flex with 
fingertips extended to the mid-calf region.  

A June 1996 VA outpatient treatment record indicates that the 
veteran was seen complaining of low back and foot pain, and 
that his right leg becomes numb after long walks and 
prolonged standing.  

A June 1996 VA radiology report indicates that examination of 
the lumbosacral spine revealed a normal alignment, evidence 
of mild dextroscoliosis, a reduced disc space level at L3-4, 
mild anterior compression deformity of the L3 body, and 
fusion of the posterior elements from L2 through L5, noted to 
be either secondary to surgery or trauma.  Further, there was 
a suggestion of spinal stenosis at the L4-5 levels, as well 
as mild degenerative changes with anterior spurs from lumbar 
vertebral bodies at all levels.  X-rays of the ankles and 
feet taken at that time revealed no evidence of fracture, 
dislocation, or other bone or joint pathology.  

A July 1996 VA outpatient treatment record indicates that the 
veteran was seen with chronic low back pain with right leg 
radiculopathy.  This report notes that the veteran underwent 
a three level fusion in the 1970s subsequent to the motor 
vehicle accident and that the veteran reported doing well 
until six months ago when the low back pain with 
radiculopathy started.  Physical examination of the back at 
that time revealed that the veteran could forward flex to 60 
degrees and backward extend to 10 degrees, and that there was 
no paraspinous spasm.  Deep tendon reflexes were diminished 
on the right, and lower extremity strength was full. 

A computerized tomography (CT) scan of the lumbosacral spine 
conducted by VA in August 1996 revealed the compression 
deformity of the L3 vertebral body, post-fusion changes from 
L2 to L5, moderately severe spinal stenosis at the L4-5 level 
with significant compromise of the dural space at that level.  
Further, the scan showed mild degenerative changes in the 
vertebral bodies with spurs present from the anterior margins 
of these bodies.  

A VA spine examination was accomplished in October 1996, the 
report of which notes the veteran's history of being involved 
in an automobile accident in 1969 and crushing his vertebrae, 
and that the veteran gave a history of spinal fusion in 
February 1970 (again, reports of this procedure are not of 
record).  The veteran also noted during this examination that 
in the past ten years he has been very weak and has 
experienced a lot of pain and difficulty in lifting and 
bending.  

Physical examination revealed the presence of surgical scars 
on the spine and donor site, and that there was no scoliosis 
or tenderness.  The veteran was able to flex at the waist to 
75 degrees, noting that at that point he felt week and would 
fall if he went any further.  He was able to laterally flex 
25 degrees bilaterally.  As a result of this examination, the 
veteran was diagnosed with compression fracture L2, L3, L4 by 
history; spinal fusion, some decreased flexion, symptomatic; 
and moderately severe spinal stenosis, L4, L5, compression 
deformity, L3.  

A VA joints examination was also accomplished in October 
1996, and the report of this examination notes that the 
veteran gave a history of fracturing his heels in service, 
and that he had fusion surgery done on the left foot.  He 
related that he has difficulty walking due to foot pain, and 
reported ankle stiffness and soreness secondary to the heel 
fractures.  

Physical examination revealed a stiff gait, characterized as 
moderately wide-based with fair elevation of the heels and 
toes, and a mild limp to the left.  Supination was 15 degrees 
on the right foot, 5 degrees on the left, and pronation was 
10 degrees on the right foot, 5 degrees on the left foot.  
Examination of the ankles revealed no crepitus, tenderness, 
or effusion; a stiff left ankle was noted.  Range of (ankle) 
motion studies revealed the following: eversion 15 degrees 
left, 30 degrees right; inversion 15 degrees left, 25 degrees 
right; dorsiflexion 35 degrees left, 30 degrees right; and 
plantar extension 10 degrees left, 15 degrees right.  The 
feet were nontender with no edema found.  The diagnoses 
listed on the examination report were fractured bilateral 
calcaneus July 1969, symptomatic, and ankle strain with 
decreased range of motion on the left.  

A March 1997 VA outpatient treatment record indicates that 
the veteran was seen at that time complaining of low back 
pain with right leg radiculopathy.  An April 1997 VA 
radiology report indicates that X-rays of the lumbosacral 
spine revealed evidence of compression of the L3 vertebral 
body, and that there was reversal of curvature at the L2-3 
level.  The impression was compression deformity of the L3 
vertebra.  

An MRI (magnetic resonance imaging) examination conducted 
that same day revealed anterior wedging of the L3 vertebra 
and that the anterior height of this vertebra was roughly 
one-third of the posterior cortex.  Schmorl's node formation 
involving the superior end plate of L2 was present, as was 
fusion across the posterior elements of L2-4 and an absence 
of spinous process.  Also found were generalized disc bulges 
at the L1-2, L3-4, and L4-5 levels, as well as spinal 
stenosis of the lumbosacral spine.  The impression on this 
report was multi-level spondylitic changes with severe spinal 
stenosis at L4-5 and a lesser degree of spinal stenosis at 
L1-2 and L2-3.  

VA outpatient treatment records reveal that the veteran was 
again seen in May 1997 with low back and bilateral lower 
extremity pain, and that he related that he was only able to 
walk a few blocks due to leg pain.  Physical examination 
revealed full lower extremity strength, but decreased 
sensation in the right calf, left leg, and left foot.  In 
January 1998, the veteran was seen with right leg numbness 
after walking three blocks; he was assessed with spinal 
stenosis with "flat back syndrome."  

During a May 1998 RO hearing, the veteran testified that he 
experiences back pain on motion, and that he is limited in 
the amount of weight he can lift.  Further, he noted that 
walking produces pain and numbness which radiates to his 
lower extremities, and that he has back spasms.  The veteran 
testified that his back disability limits his daily 
activities, and that he is unable to sit or stand for long 
periods of time.  With regard to his feet disabilities, the 
veteran testified that both feet swell if he stands for a 
long period of time, and that they become painful during 
physical activity.  

In a May 1998 hearing officer's decision, the evaluation 
assigned for the service-connected low back disability was 
increased to 20 percent disabling.  

During an October 1998 hearing before a member of the Board 
at the RO, the veteran testified that both of his feet are 
swollen most of the time, and that they are painful.  He 
noted that right ankle movement was limited and that he was 
unable to move his left foot.  Further, he noted that his 
feet become discolored after walking or standing for a 
prolonged period.  Regarding his back disability, the veteran 
testified that he has back pain and numbness which radiates 
to his lower extremities, and that he has been using a cane 
for the past six months.  He noted that he could bend his 
back "very little" due to pain, and that he is unable to 
sit or stand for prolonged periods of time.  Further, he 
noted that he experiences back spasms several times a day 
secondary to activity.

Analysis

Initially, the Board finds that the veteran has submitted 
evidence that is sufficient to justify that his claims for 
increased evaluations for his service-connected low back, 
right foot, and left foot disabilities are well grounded.  
The Board is satisfied that all relevant facts regarding 
these claims have been properly developed and that no further 
assistance to the veteran is required to comply with the duty 
to assist doctrine.  38 U.S.C.A. § 5107(a) (West 1991); 
Murphy v Derwinski, 1 Vet. App. 78 (1990).  In this regard, 
the Board notes that during the May 1998 hearing, the veteran 
mentioned that he had been receiving Social Security benefits 
since January 1998.  However, there is no indication, nor has 
it been contended, that records related to this award are 
relevant to the claims before the Board.  As such, it is 
unnecessary to collect these records and associate them with 
the claims folder.

It is essentially maintained that the disability evaluations 
currently assigned to the veteran's low back disability, 
right foot disability, and left foot disability are not 
adequate.  In this regard, it is noteworthy that disability 
evaluations are determined by the application of a schedule 
of ratings which is based on the average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  
Separate diagnostic codes identify the various disabilities.  
The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7.

The Board has reviewed the veteran's claims in light of the 
history of the disabilities since their onset; however, 
where, as in this case, entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet.  App. 55, 58 
(1994).
Low Back Disability

The Board notes that, currently, the veteran's service 
connected low back disability is rated as 20 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5293, 
which contemplates moderate intervertebral disc syndrome with 
recurring attacks.  A 40 percent evaluation under this code 
contemplates severe intervertebral disc syndrome with 
recurring attacks and intermittent relief.  The disability 
may also be rated under 38 C.F.R. § 4.71a, Diagnostic Code 
5285, which provides for the evaluation of the residuals of 
fractured vertebrae (in fact, this low back disability was 
rated under this code until the May 1998 hearing officer's 
decision).  When there is no cord involvement or abnormal 
mobility requiring a neck brace, these residuals are rated in 
accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of the vertebral 
body.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5292, slight 
limitation of motion of the lumbar spine is rated at 10 
percent.  A 20 percent rating is warranted for moderate 
limitation of motion of the lumbar spine.

Taking into account all of the evidence set out above, the 
Board finds that the veteran's low back disability is 
consistent with a 30 percent rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5285.  Essentially the Board finds that the 
limitation of motion (including due to pain) demonstrated in 
the medical evidence discussed above (including the most 
recent VA examination report) approximates moderate 
limitation of motion with respect to the lumbar spine, and as 
such, warrants a 20 percent rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5292. Another 10 percent is warranted, as the 
medical records indicate that there is some deformity of the 
L3 vertebral body due to the inservice back injury.  When the 
10 percent evaluation assigned for deformity under Diagnostic 
Code 5285 is added to the 20 percent evaluation assigned 
based on limitation of motion under Code 5292, the proper 
rating for the veteran's low back disability is 30 percent.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5285, 5292.  The Board notes that the 
veteran's functional loss due to pain on motion, as indicated 
above, was taken into account pursuant to 38 C.F.R. § 4.40, 
as is required when evaluating disabilities of the 
musculoskeletal systems.
In finding that the veteran's service connected low back 
disability warrants a 30 percent rating under Diagnostic Code 
5285, the Board notes that the evidence of record does not 
demonstrate cord involvement or that the veteran has abnormal 
mobility to include a neck brace, as is necessary for a 60 
percent rating under Diagnostic Code 5285.  Further, while 
there appears to be some neurological involvement 
attributable to the veteran's service-connected low back 
disability, the evidence does not demonstrate that this 
disability approximates severe intervertebral disc syndrome, 
characterized by recurring attacks with intermittent relief.  
As such, a 40 percent rating under Diagnostic Code 5293 is 
not warranted.  

While fusion of the posterior elements L2 through L5 has been 
noted, there is also no indication that the veteran's lumbar 
spine is ankylosed, in a favorable position or otherwise, and 
as such, a higher disability evaluation under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5289 is not for consideration.  

Finally, the Board notes that the evidence demonstrates that 
the veteran has some pain on motion of the lumbar spine.  In 
this regard, it is noteworthy that the United States Court of 
Veterans Appeals (Court) has expounded on the necessary 
evidence required for a full evaluation of orthopedic 
disabilities when evaluating increased rating claims for 
orthopedic disabilities.  In DeLuca v. Brown, 8 Vet.App. 202 
(1996), the Court held that ratings based on limitation of 
motion do not subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45. 
It was also held that the provisions of 38 C.F.R. § 4.14 
(avoidance of pyramiding) do not forbid consideration of a 
higher rating based on greater limitation of motion due to 
pain on use, including during flare-ups.

As noted above, in this decision the Board has considered the 
pain and weakness associated with the veteran's low back 
disability in rating this disability; however, the medical 
evidence does not demonstrate that pain on motion and other 
functional limitation associated with the low back disability 
is as such to warrant any more than a 30 percent evaluation 
under Diagnostic Code 5285 (20 percent of which is for 
moderate limitation of motion under Diagnostic Code 5292).  
On October 1996 VA examination the veteran reported weakness 
upon reaching 75 degrees of flexion, which demonstrates, at 
most, a moderate limitation of motion.  That said, the Board 
finds that the functional loss associated with the low back 
disability is appropriately reflected in the 30 percent 
evaluation assigned under Diagnostic Code 5285.  

Right Foot Disability and Left Foot Disability

The veteran's right and left foot disabilities are both 
currently rated as 10 percent disabling under 38 C.F.R. § 
4.71a, Diagnostic Code 5010 and Diagnostic Code 5273 
(traumatic arthritis and malunion of the os calcis, 
respectively).  The Board notes that arthritis is rated based 
on limitation of motion of the joint involved.  Under 
38 C.F.R. § 4.71a, Diagnostic Code 5271, a 10 percent 
evaluation is warranted for moderate limitation of ankle 
motion, while a 20 percent evaluation is warranted for marked 
limitation of ankle motion.  Under Diagnostic Code 5273, a 10 
percent evaluation is warranted when there is moderate 
deformity of the os calcis, while a 20 percent rating under 
this code contemplates malunion of the os calcis resulting in 
marked deformity.

These disabilities could also be rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5284 (1998), for other foot 
injuries.  Under this code, a 10 percent evaluation is 
warranted for a "moderate" foot injury, while a 20 percent 
evaluation is warranted for a "moderately severe" foot 
injury.  

Taking into account the medical evidence set out above, the 
Board finds that a disability rating higher than 10 percent 
is not warranted for either the service connected right foot 
disability or the service-connected left foot disability.  
The Board does find that these disabilities are appropriately 
rated as 10 percent disabling under Diagnostic Code 5271, as 
a limitation of ankle motion was demonstrated during the 
October 1996 VA examination.  Although such limitation does 
not appear to be moderate in degree, given the veteran's 
complaints of pain associated with these disabilities, the 
Board is of the opinion that 10 percent evaluations under 
this code are appropriate.  

As noted above, the veteran has testified that he was unable 
to move his left foot due to his service-connected 
disability.  This testimony is contradicted by the objective 
medical evidence, namely the October 1996 examination report, 
which documents that the veteran was able to move the foot.  
In any event, it is noteworthy that the veteran is not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).

Regarding consideration of a higher evaluation under 
Diagnostic Code 5273, it is noteworthy that X-rays of the 
feet and ankles in June 1996 showed no evidence of fracture, 
dislocation, or other bone or joint pathology.  As such, it 
is clear that no more than a 10 percent evaluation would be 
warranted under Diagnostic Code 5273.  Likewise, the Board 
considered higher ratings under Diagnostic Code 5284, but 
finds that neither foot disability may reasonably be 
characterized as moderately severe.  

As noted above, the Board has considered the pain associated 
with the veteran's ankle disabilities in rating these 
disabilities; however, the medical evidence does not 
demonstrate that pain on motion and other functional 
limitation associated with the disabilities is such as to 
warrant any more than 10 percent evaluations under Diagnostic 
Code 5271 for limitation of ankle motion.  In fact, the Board 
finds that the 10 percent evaluations are warranted primarily 
because of the pain and functional loss associated with these 
disabilities.


ORDER

A 30 percent rating for the veteran's service connected 
residuals of a fracture, L3-4, spinal stenosis, L4-5, with 
radiculopathy is granted, subject to the regulations 
governing payment of monetary awards.  

An increased rating for the service-connected residuals of a 
fracture of the right os calcis with osteoarthritis is 
denied.

An increased rating for the service-connected the residuals 
of a fracture of the left os calcis, postoperative fusion, is 
denied.


REMAND

The veteran's service-connected left leg deep vein 
thrombophlebitis is currently evaluated as 10 percent 
disabling under 38 C.F.R. § 4.104, Diagnostic Code 7121 
(1998).  During the course of this appeal the VA's schedular 
criteria for rating such disability were revised, effective 
January 12, 1998.  The United States Court of Veterans 
Appeals has held that, where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply. 
Karnas v. Derwinski, 1 Vet.App. 308, 312-313 (1991)

A review of the June 1998 supplemental statement of the case 
reflects that while the new criteria for rating 
cardiovascular disorders were considered, the old criteria 
was not considered. 

Finally, the Board notes that in the case of, Rhodan v. West, 
12 Vet. App. 55 (1998), the Court essentially held that in 
view of the effective date rule contained in 38 U.S.C. 
§ 5110(g), which prevents the application of a later, 
liberalizing law to a claim prior to the effective date of 
the liberalizing law, the Secretary's legal obligation to 
apply the effective date of revised regulations prevents the 
application, prior to that date, of the liberalizing law rule 
stated in Karnas.  Accordingly, the Court essentially held 
that for any date prior to the effective date of revised 
regulations, the Board could not apply the revised rating 
schedule to a claim.  The dictates of Rhodan should be 
considered in readjudicating this claim.  

Hence, the Board finds that this claim must be REMANDED to 
the RO for the following:

1. A VA examination should be 
accomplished to ascertain the current 
severity of the veteran's service-
connected left leg deep vein 
thrombophlebitis.  All indicated 
appropriate studies and tests should be 
undertaken.  The claims file should be 
made available to the examiner prior to 
the examination.  The RO should also 
provide the examiner with the old and new 
criteria of Diagnostic Code 7121, and the 
doctor should report findings under both 
criteria. 

2.  The RO should again review the 
veteran's claim for an increased rating 
for his service-connected left leg deep 
vein thrombophlebitis, and, giving 
consideration to the old and new 
criteria, rate the veteran under each; 
consideration should be given to the 
effective date of the change in 
regulation (i.e. prior to January 12, 
1998, the old criteria should be 
considered, and subsequent to January 12, 
1998, both the old and new criteria 
should be considered, and the more 
favorable assigned). 

3.  If the benefit sought remains denied, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and given the 
opportunity to respond.  The claims file 
should then be returned to the Board, if 
in order.  No action is required by the 
veteran until he receives further notice. 

By this action, the Board intimates no opinion, legal or 
factual, as to the ultimate decision warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals


 

